The Court, Comegys, C. J.,
charged the jury, that if they should be satisfied from the evidence that William H. Anderson who had sold the land in question to William J. Windsor and John S. Bacon, and delivered the possession to them as joint purchasers, had made and delivered a deed to them, then the plaintiff was entitled to recover, but if they should not be so satisfied then the purchasers had but an equitable title to the premises which would not *3be sufficient to maintain the action, and the plaintiff would not be entitled to recover. Anderson, the vender, had a right to bid for the premises at the Sheriff’s sale if William J. Windsor had but an equitable and not a legal title to the undivided moiety of them without being estopped by so doing.
Verdict for the plaintiff.